LEVY, X
(after stating the facts as above). In the former appeal the Supreme Court,' after stating the facts, said: “The facts established beyond controversy the liability of the telegraph company to the defendants in error for such damages as they can establish by proper evidence, and the only question which is presented to this court for decision is, Did the message with the attending circumstances charge the telegraph company with notice of the transaction between Davidson and True?” The facts of the instant appeal are the same as in the former appeal, except as to notice to the agent, which is more extended' here than before. Appellant admits that the facts are the same except as to that which pertains to the notice. Therefore, if all the present facts are sufficient to charge the company with notice of the transaction between Davidson and True, and we think it must be so ruled, then all assignments 'bringing in review the liability of the appellant must be overruled. And as the remaining assignments complaining of the charge of the court and procedure present no reversible error, the judgment, we think, should be affirmed.
The language of the message was, “Party failed to arrange deal. If you want cattle, come here.” True stated to the operator further, “It pertains to a cattle deal which might cause me to lose several thousand dollars if I fail to get the message. I want you to be sure and deliver it at once.” According to the interpretation of the Supreme Court of the face of the message, the operator by the terms of the message would reasonably have understood and been informed that Davidson had theretofore had on hand with another party, not named, a deal for the cattle which the party had failed to consummate, and that True knew of this negotiation between Davidson and the other party, and that True was being informed of the failure of the other party to carry out the deal, and that True was offered the opportunity to purchase the cattle. In the light of the statement of True the operator could further have understood and been informed that the words “If you want the cattle, come here” referred to some pending understanding or deal about the cattle between Davidson and True. True said, “It pertains to a cattle deal which might cause me” to lose money. If the message and statement of True were reasonably sufficient to disclose to the operator that the object of the message was to enable True to carry out some understanding between Davidson and True about the purchase of the cattle, and that loss might result to True from a failure to deliver the message with promptness, and we think so, then the details of the understanding could have been known to the operator by inquiry of True. It is not required that the details of tue transaction be disclosed in order to create a liability on the part of appellant. It is sufficient if the message in the light of the attending circumstances disclosed enough of its nature and importance to put an ordinarily prudent person upon inquiry as to the attendant details of the transaction. 2 Joyce on Electricity, 952; Western Union Tel. Co. v. Edsall, 74 Tex. 329, 12 S. W. 41, 15 Am. St. Rep. 835; Tel. Co. v. Adams, 75 Tex. 535, 12 S. W. 857, 6 D. R. A. 844, 16 Am. St. Rep. 920; Tel. Co. v. Turner, 94 Tex. 304, 60 S. W. 433; Tel. Co. v. Carter, 85 Tex. 580, 22 S. W. 961, 34 Am. St. Rep. 820.
The judgment was ordered affirmed.